                                         MEMO ENDORSED
   USDC SDNY
   DOCUMENT                                                                            SAMUEL V. EICHNER
   ELECTRONICALLY FILED                                                                       202.408.4343
   DOC #:                                                                      samuel.eichner@finnegan.com
   DATE FILED: 5/19/2021
                                           May 18, 2021

Hon. Judge Valerie E. Caproni                                        VIA E-MAIL AND ECF
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

       Re:     NATAS v. Multimedia Systems Design Inc., 20-CV-7269 (Caproni, J.)
               Letter Motion to Seal Exhibit A to Joint Letter in Advance of Pretrial Conference

Dear Judge Caproni:

        We represent the Plaintiffs in the above-referenced matter. This letter motion is filed
jointly with Defendant/Counterclaim Plaintiffs in the above-referenced matter.

        Pursuant to Federal Rule of Civil Procedure 5.2(d) and Your Honor’s Individual Rule
5(B)(ii), the parties request the Court’s leave to file under seal the Rough Transcript of the Rule
30(b)(6) Deposition of Defendant Multimedia System Design, Inc. dated May 17, 2021.

        Sealing is appropriate because the document proposed for sealing is a rough deposition
transcript of Defendant Multimedia Systems Design Inc., which is not in final form, may contain
errors, and may become subject to confidentiality designations, which the parties have not yet
discussed or agreed on. Accordingly, the circumstances favor sealing of this transcript. See
Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119–20 (2d Cir. 2006).

       Respectfully submitted,

       FINNEGAN, HENDERSON, FARABOW                                  JOHN H. SNYDER PLLC
       GARRETT & DUNNER LLP

       /s/_Samuel V. Eichner____                                     /s/ John H. Snyder_______
       Margaret A. Esquenet, Esq.                                    John H. Snyder, Esq.
       B. Brett Heavner, Esq.                                        555 Fifth Ave, Ste. 1700
       Samuel V. Eichner, Esq.                                       New York, NY 10017
       901 New York Ave, NW                                          (917) 292-3081
       Washington, DC 20001                                          john@jhs.nyc
       margaret.esquenet@finnegan.com                                Counsel for Defendant
       b.brett.heavner@finnegan.com
       samuel.eichner@finnegan.com
       Counsel for Plaintiffs

               901 NEW YORK AVENUE, NW | WASHINGTON, DC 20001-4413
                     PHONE: +1 202 408 4000 | FAX: +1 202 408 4400
Application GRANTED. Plaintiffs may file the transcript
under seal. The Court reminds the parties that once the
transcript is finalized, Plaintiffs must file it and make
specific requests for sealing.
SO ORDERED.




HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE                    5/19/2021
